     6:19-cv-03398-DCC        Date Filed 04/15/20    Entry Number 20       Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Larry Blakney,                        )              C/A No. 6:19-cv-03398-DCC
                                      )
                      Plaintiff,      )
                                      )
vs.                                   )
                                      )                         ORDER
Patricia Ray,                         )
                                      )
                      Defendant.      )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (AReport@). On January 28, 2020, the Magistrate Judge issued an order

informing Plaintiff that his Complaint was subject to summary dismissal and directing him

to file an Amended Complaint. ECF No. 12. Plaintiff failed to respond to the order. On

February 28, 2020, the Magistrate Judge issued a Report recommending that this action

be dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b) and for failure to state a plausible claim. ECF No. 17. The Magistrate

Judge advised Plaintiff of the procedures and requirements for filing objections to the

Report and the serious consequences if he failed to do so. Plaintiff has filed no objections,

and the time to do so has passed.
     6:19-cv-03398-DCC       Date Filed 04/15/20     Entry Number 20      Page 2 of 3




       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. This action is DISMISSED with prejudice and without issuance of

service of process pursuant to Federal Rule of Civil Procedure 41(b).1

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge

       1
         See Goode v. Cent. Va. Legal Aid Soc'y, Inc., 807 F.3d 619 (4th Cir. 2015);
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993);
see also Grady v. White, No. 16-7722, 2017 WL 1437235 (4th Cir. April 24, 2017)
(dismissing without remand because district court previously afforded the plaintiff the
chance to amend his complaint).
     6:19-cv-03398-DCC        Date Filed 04/15/20   Entry Number 20      Page 3 of 3




April 15, 2020
Spartanburg, South Carolina




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
